DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments are filed on October 21, 2021.  Claims 1-7 are canceled.  Claims 8 and 19 are amended.  Claims 8-28 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments filed on October 21, 2021 have been considered but are moot in view of new ground(s) of rejection. However, the Examiner welcomes any 

Applicant argues:
Reason 1: The relied upon sections of Aoshima describe that an "authentication mark is electronic image data in which Web page attribute information and a signature to the Web page attribute information are embedded utilizing the electronic watermark technique or the like," and that such "attribute information is, for example, Web page identification information (such as URL) and other relevant information." See paragraphs 101 and 129 of Aoshima. Thus, Aoshima describes that the URL itself is the type of attribute information that is embedded in the electronic image data. This is unlike the features of the pending claims, where the watermark payload includes a server code and an interval code, and the URL is subsequently dynamically formed based on the server code and interval code that is detected from the watermark. In fact, having the URL as part of the watermark that is described in Aoshima can be problematic for solving the problem of accessing metadata for multimedia content, as, among other issues, it would require a high payload capacity to carry the URL as part of the watermark payload, it would provide a static mapping to the URL location, and it would not have information associated with an interval code.

Accordingly, Aoshima fails to teach or suggest at least the above noted features of claim 1. Therefore, claim 1 is patentable for at least that reason.

In response, the Examiner submits:

Applicant alleges that “Aoshima describes that the URL itself is the type of attribute information that is embedded in the electronic image data. This is unlike the features of the pending claims, where the watermark payload includes a server code and an interval code”.

The instant claims do not recite limitation(s) that require “URL that is not an attribute information that is embedded in an electronic image data”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The instant independent claims recite “one or more watermarks including a payload”.

Aoshima does disclose at least one of the detected one or more watermarks including a payload (Aoshima: at least ¶0101; “authentication mark is electronic image data in which Web page attribute information and a signature to the Web page attribute information are embedded utilizing the electronic watermark technique or the like” and “Web page identification information (such as URL)”; ¶0129 further discloses “extracts the Web page identification information and the signature of the authentication mark issuer, which are embedded in the authentication mark”).

Aoshima is not relied upon for the teaching of “watermark payload includes a server code and an interval code”.

However, Chauhan discloses a payload that comprises a server code, the payload also including an interval code that identifies an interval of a multimedia content Chauhan: at least Col. 9 Lines 16-18 & 20-25; “cnn.com" and “/2004/Jan/1/” or “/2003/Jan/” as server code and interval code; note: a month in a year as an interval of web content; note: para. 0027 of Specification teaches “prepending the server code as a hostname to at least a portion of the domain name” – this means server code is part of a domain name such as www.cnn.com).

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

While Applicant alleges that Aoshima “would require a high payload capacity to carry the URL as part of the watermark payload”, nothing in Aoshima mentions that it would require a high payload capacity to carry the URL as part of the watermark payload.

Furthermore, the instant claims do not recite limitation(s) regarding requirement on payload capacity and the instant claims also do not recite limitation(s) that require a non-static mapping to URL location.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) 

Applicant further argues:
Reason 2: Moreover, the use of the embedded watermarks in Aoshima is narrowly confined a very particular authentication scheme, in which "web page attribute information" is embedded in an authentication mark that is displayed on a web page (see Figure 16 and paragraph 135 of Aoshima). When the user selects the authentication mark, the user is prompted to input its request, as shown in Figure 15 of Aoshima. At this point, the watermark is extracted and "the authentication mark verification requesting unit 407 generates a relation verification request, which includes the extracted information and the related Web page identification information specified from the URL of the Web page displayed now, or the like, and sends the generated relation verification request to the service providing apparatus 30' through the radio communication unit 401 (S2003)." Aoshima, paragraph 137. This is followed by several additional steps (of the 20-step procedure) that include verifying the signature and permitting browsing of the webpage.  As evident from the above excerpt and other sections of Aoshima, the overall operations of Aoshima are significantly different from the features of the pending claims. Aside from lack of any mentions of a server code or an interval code in Aoshima and the complex 20-step process, the entire technique of Aoshima is predicated upon receiving a user input for a website, further receiving a user input indicative of relation data, and verification of signatures to authenticate the user's request for that data. This is contrary to the features of the pending claims, where a multimedia content is already received and the extracted watermarks are used to obtain additional metadata associated with that multimedia content. 

Therefore, Aoshima's technique is significantly different from the pending claims not only in terms of individual steps, but also from the overall scope and purpose of Aoshima's operations. Any attempt in reducing the number steps in Aoshima, or modifying the sequence of its operations, would have rendered Aoshima's methodology inoperable. A person of ordinary skill in the art would not have found it obvious (and would have not known) how to make those modifications, reductions or 

Accordingly, claim 8 is patentable for at least this additional reason.

In response, the Examiner submits:
Aoshima is not relied upon for the teaching of “watermark payload includes a server code and an interval code”.

However, Chauhan discloses a payload that comprises a server code, the payload also including an interval code that identifies an interval of a multimedia content (Chauhan: at least Col. 9 Lines 16-18 & 20-25; “cnn.com" and “/2004/Jan/1/” or “/2003/Jan/” as server code and interval code; note: a month in a year as an interval of web content; note: para. 0027 of Specification teaches “prepending the server code as a hostname to at least a portion of the domain name” – this means server code is part of a domain name such as www.cnn.com).

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that “the entire technique of Aoshima is predicated upon receiving a user input for a website, further receiving a user input indicative of relation data, and verification of signatures to authenticate the user's request for that data. This extracted watermarks are used to obtain additional metadata associated with that multimedia content”

Aoshima does disclose detecting watermark(s) from multimedia content that is received  (Aoshima: at least ¶0101; “authentication mark is electronic image data in which Web page attribute information and a signature to the Web page attribute information are embedded utilizing the electronic watermark technique or the like” and “Web page identification information (such as URL)”; ¶0129 further discloses “extracts the Web page identification information and the signature of the authentication mark issuer, which are embedded in the authentication mark”).

The instant claims do not recite limitation(s) that require “extracting” of watermarks used to obtain metadata associated with multimedia content.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s general allegation that “any attempt in reducing the number steps in Aoshima, or modifying the sequence of its operations, would have rendered Aoshima's methodology inoperable” is unpersuasive because Applicant has not given any reason Aoshima would have render Aoshima's methodology inoperable.

Applicant’s general allegation that “a person of ordinary skill in the art would not have found it obvious (and would have not known) how to make those modifications, reductions or substitutions, and would not have arrived at the claimed invention of the present application” is also unpersuasive because the obviousness rejections of the instant independent claims are based on combination of Aoshima, Chauhan, and Biliris that is supported by suggestions/motivations that can be clearly understood and recognized by a person of ordinary skill in the art (see rejections of Claims 1 & 19 under 35 USC 103 below).

Applicant further argues:
The current rejections rely on a combination of three references: Aoshima, Chauhan, and Biliris. Of the references, only Aoshima describes the use of watermarks, but it describes it in a completely different context of authentication, requiring a 20-step protocol that is completely incompatible with the features of the pending claims. Specifically, Aoshima' s 20-step operations are directed to authenticating the user terminal in a very specific way. Any modifications to this 20-step process (via Chauhan or other references of record) would completely destroy the principles of operations of Aoshima.

Additionally, Biliris, which describes a generic DNS operation, does not account for why a person of ordinary skill in the art would use the DNS protocol in conjunction with the detected watermarks, and the specific components of the watermark payload that is claimed. Moreover, the mere use of DNS for establishing "the connection to the server with the desired resources" (see Office Action, p. 18) would not have 

In response, the Examiner submits:
	Aoshima (Aoshima: at least ¶¶0101, 0129; “Web page identification information (such as URL)” ; ¶0129 further discloses “extracts the Web page identification information embedded in the authentication mark” and “browsing request including the URL specified by the extracted Web page identification information”) and Chauhan (Chauhan: at least Col. 6 Lines 25-27; “URL requests”) both disclose URL and the use of URL.
Biliris clearly explains that “HTML documents, as well as other resources on the Internet such as embedded multimedia content, are addressed by Uniform Resource Locators (URLs), e.g. "http://www.xyz.com/dir/document.html" which identifies an HTML document, "document.html" on server "www.xyz.com" in directory "dir" which may be accessed using the HTTP protocol” and “before a client can issue a request for a resource identified in a particular URL, a DNS query must be issued to translate the host name into an IP address that is utilized to establish the connection to the server with the desired resource” (Biliris: at least ¶0002).
Biliris clearly accounts for why a person of ordinary skill in the art would use the DNS protocol in conjunction with the URL and URL requests disclosed by Aoshima and Chauhan.
Aoshima, Chauhan, and Biliris would not have been obvious is not persuasive.

Claim Objections
Claim 8 is objected to because of the following informalities: 
According to the 37 CFR 1.121, “Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers.”
Claim 8 is indicated as both canceled and currently amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 8-11, 15-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0084294 by Aoshima et al. (“Aoshima”) in view of US Patent 7,774,834 by Chauhan et al. (“Chauhan”), and further in view of US PGPUB 2002/0078233 by Biliris et al. (“Biliris”), and further in view of US PGPUB 2003/0046428 by Elg et al. (“Elg”).

As to Claim 8, Aoshima teaches a method for facilitating acquisition of metadata associated with a content, comprising: detecting one or more watermarks (Aoshima: at least ¶0129; “embedded in the authentication mark utilizing the electronic watermark technique or the like”; ¶0135 further discloses “the authentication mark 1601 is embedded”) from a multimedia content received at a receiver device (Aoshima: at least ¶0051; “terminal 40 accesses a desired Web page held in the service providing apparatus 10”; ¶0135 further discloses “a Web page including an authentication mark”), at least one of the detected one or more watermarks including a payload (Aoshima: at least ¶0101; “authentication mark is electronic image data in which Web page attribute information and a signature to the Web page attribute information are embedded utilizing the electronic watermark technique or the like” and “Web page identification information (such as URL)”; ¶0129 further discloses “extracts the Web page ”). 
transmitting a request for metadata (Aoshima: at least ¶¶0145, 0150; “sends the Web page identification information registered in association with the URL in the Web management TBL 3041 to the approval or denial information acquisition unit 306” and “… the judgment result received from the approval or denial judgment unit 205 … ”), the request formed using a uniform resource locator (URL) dynamically formed based on the at least one or more detected watermarks (Aoshima: at least ¶¶0129, 0144; “generates a browsing request including the URL specified by the extracted Web page identification information” and “generates a browsing request including the URL specified by the extracted Web page identification information, and sends the request”)
Aoshima does not explicitly disclose, but Chauhan discloses a payload that comprises a server code, the payload also including an interval code that identifies an interval of a multimedia content (Chauhan: at least Col. 9 Lines 16-18 & 20-25; “cnn.com" and “/2004/Jan/1/” or “/2003/Jan/” as server code and interval code; note: a month in a year as an interval of web content; note: para. 0027 of Specification teaches “prepending the server code as a hostname to at least a portion such as www.cnn.com); transmitting a request for metadata associated with the received multimedia content (Chauhan: at least Col. 5 Lines 14 & 39-45; “examples of the received message components are cookies, form fields, and hidden fields”; “cookie is a piece of data given to a web browser running on client 110 by server 120. A session cookie is a cookie that is assigned to a user by server 120 on a per session basis and it is stored on client 110 only for the user session. Session cookies will typically store information in the form of a session identification and may contain related state information for the session”; note: cookies with associated metadata), the request transmitted using a hypertext transfer protocol (HTTP) for delivery to a metadata server and formed using a uniform resource locator (URL) (Chauhan: at least Col. 9 Lines 19-20; “protocol, such as “HTTP://”; note: cookies with associated metadata on server), and the URL including a first section that includes a domain name associated with a detected server code (Chauhan: at least Col. 9 Line 20; “a host domain name, such as "www.cnn.com"”), and a second section that includes at least part of the detected interval code (Chauhan: at least Col. 9 Lines 16-19; 2002, 2003 or 2004 can be portion of an interval; Dec or Jan can also be portion of an interval); and
receiving a response to the request, the response including metadata associated with the multimedia content (Chauhan: at least Col. 5 Lines 39-44; ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chauhan’s features of payload that comprises a server code, the payload also including an interval code that identifies an interval of a multimedia content (Chauhan: at least Col. 9 Lines 16-18 & 20-25); transmitting a request for metadata associated with the received multimedia content (Chauhan: at least Col. 5 Lines 14 & 39-45), the request transmitted using a hypertext transfer protocol (HTTP) for delivery to a metadata server and formed using a uniform resource locator (URL) (Chauhan: at least Col. 9 Lines 19-20), and the URL including a first section that includes a domain name associated with a detected server code (Chauhan: at least Col. 9 Line 20), and a second section that includes at least part of the detected interval code (Chauhan: at least Col. 9 Lines 16-19); and
receiving a response to the request, the response including metadata associated with the multimedia content (Chauhan: at least Col. 5 Lines 39-44) with the Aoshima’s multimedia content that includes the one or more detected watermarks (Aoshima: at least ¶0101; “authentication mark is electronic image data in which Web page attribute information and a signature to the Web page attribute information are embedded utilizing the electronic watermark technique or the like. Here, the Web page attribute information is, for example, Web page”).
 access and filter resources such as HTML contents on a server via HTTP (Chauhan: at least Col. 2 Lines 12-15; “security gateway receives URL messages rejected by a message filter based on a set of rules. The URL messages were rejected because they triggered at least one rejection rule used by the message filter”).
Aoshima and Chauhan do not explicitly disclose the first section of the URL that includes the domain name triggering the receiver device to employ a domain name service (DNS) protocol to obtain an internet protocol (IP) address of the metadata server, and wherein an HTTP query is formed and transmitted to the IP address using at least a portion of the interval code.
However, Biliris discloses first section of the URL that includes the domain name triggering the receiver device to employ a domain name service (DNS) protocol to obtain an internet protocol (IP) address of a server (Biliris: at least ¶0002; “servers/hosts are identified by domain names, e.g. "www.xyz.com", which are part of a loosely hierarchical naming scheme which are mapped into network IP addresses using the Domain Name Service (DNS).”), and wherein an HTTP query is formed and transmitted to the IP address using at least a portion of the URL (Biliris: at least ¶0002; “DNS is in essence a distributed database of multiple name servers that maintain and answer queries on mapping between domain names and addresses. Name servers belong to a hierarchy before a client can issue a request for a resource identified in a particular URL, a DNS query must be issued to translate the host name into an IP address that is utilized to establish the connection to the server with the desired resource”; note: request for resource as HTTP query that ask for resource at an IP address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Biliris’s features of first section of the URL that includes the domain name triggering the receiver device to employ a domain name service (DNS) protocol to obtain an internet protocol (IP) address of a server (Biliris: at least ¶0002; “servers/hosts are identified by domain names, e.g. "www.xyz.com", which are part of a loosely hierarchical naming scheme which are mapped into network IP addresses using the Domain Name Service (DNS).”), and wherein an HTTP query is formed and transmitted to the IP address using at least a portion of the URL (Biliris: at least ¶0002) with the metadata server and URL with interval code disclose by Aoshima and Chauhan.
The suggestion/motivation for doing so would have been to perform DNS lookup on HTTP/URL requests that “translate the host name into an IP address that is utilized Biliris: at least ¶0002) -- such as the metadata server disclosed by Aoshima and Chauhan.
Aoshima, Chauhan and Biliris do not explicitly disclose, but Elg discloses server code that is that is a numerical value (Elg: at least ¶0011; “the domain name is generated in a textual form such as hexadecimal notation”; ¶0018 further discloses “examples of automatically generated names are 0x1234ABCD57.bt.local and http://0x1234ABCD57.bt.local”) that enables a mapping to a domain name (Elg: at least ¶0018; “examples of automatically generated names are 0x1234ABCD57.bt.local and http://0x1234ABCD57.bt.local” and “domain name, the hexadecimal number is positioned between the prefix and the next-following period. For the above host/domain name generated by processor 30, the next-following period would be the left-most period in ".bt.local"”; ¶0004 further discloses “these names can be translated or converted into IP-addresses by various means, such as by means of Domain Name Service (DNS), if and when required”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Elg’s features of server code that is that is a numerical value (Elg: at least ¶¶0011, 0018) that enables a mapping to a domain name (Elg: at least ¶¶0004, 0018) with the domain name associated server code disclose by Aoshima, Chauhan and Biliris.
The suggestion/motivation for doing so would have been to “generating a domain name to uniquely identify a selected device when the selected device is connected to a specified fixed network” (Elg: at least ¶0010).
Claim 19 (a device claim) corresponds in scope to Claim 8, and are similarly rejected.

As to Claim 9, Aoshima, Chauhan, Biliris and Elg teach the method of claim 8, wherein at least a portion of the URL is obtained based on information that is stored at a memory cache at the receiver device (Aoshima: at least ¶0134-0135; “information terminal 40' displays the Web page received from the Web server 10' through the service providing apparatus 30'. At that time, when the Web page includes an authentication mark, this authentication mark is displayed additionally (S2001)” and “the authentication mark 1601 is embedded with the Web page identification information of the Web page certified by the authentication mark”; note: Web page identification information being at least a portion of the URL and it is stored at the client that received the from server). 

As to Claim 20, Aoshima, Chauhan, Biliris and Elg teach the device of claim 19, wherein at least a portion of the URL is obtained based on information that is stored at a memory component coupled to the device (Aoshima: at least ¶0134-0135; “information terminal 40' displays the Web page received from the Web server 10' through the service providing apparatus 30'. At that time, when the Web page includes an authentication mark, this authentication mark is displayed additionally (S2001)” and “the authentication mark 1601 is embedded with the Web page identification information of the Web page certified by the authentication mark”; note: Web page identification information being at least a portion of the URL and it is stored at the client that received the from server). 

As to Claim 10, Aoshima, Chauhan, Biliris and Elg teach the method of claim 8, wherein employing the DNS protocol includes communication with one or more of: a DNS cache, a DNS resolver, or a DNS server (Biliris: at least ¶0002; “DNS is in essence a distributed database of multiple name servers that maintain and answer queries on mapping between domain names and addresses. Name servers belong to a hierarchy wherein DNS queries are resolved by contacting other name servers and following a delegation/referral chain to an authoritative name server for the queried host”; note: name servers). 

As to Claim 21, Aoshima, Chauhan, Biliris and Elg disclose the device of claim 19, wherein the communication component is configured to communicate with one or more of: a DNS cache, a DNS resolver, or a DNS server (Biliris: at least ¶0002; “DNS is in essence a distributed database of multiple name servers that maintain and answer queries on mapping between domain names and addresses. Name servers belong to a hierarchy wherein DNS queries are resolved by contacting other name servers and following a delegation/referral chain to an authoritative name server for the queried host”; note: name servers). 

As to Claim 11, Aoshima, Chauhan, Biliris and Elg disclose the method of claim 8, wherein the IP address is obtained at least in-part by: forming a lookup query that includes the server code (Biliris: at least ¶0002; “DNS is in essence a distributed database of multiple name servers that maintain and answer queries on mapping between domain names and addresses”), transmitting the lookup query to a lookup services server, and receiving the IP address in a lookup response received at the receiver device in response to the lookup query (Biliris: at least ¶0002; “DNS queries are resolved by contacting other name servers and following a delegation/referral chain to an authoritative name server for the queried host”).

As to Claim 22. Aoshima, Chauhan, Biliris and Elg disclose the device of claim 19, wherein the instructions upon execution, cause the processor to: form a lookup query that includes the server code (Biliris: at least ¶0002; “DNS is in essence a distributed database of multiple name servers that maintain and answer queries on mapping between domain names and addresses”); and cause the communication component to transmit the lookup query to a lookup services server, and receive the IP address in a lookup response (Biliris: at least ¶0002; “DNS queries are resolved by contacting other name servers and following a delegation/referral chain to an authoritative name server for the queried host”). 

As to Claim 15, Aoshima, Chauhan, Biliris and Elg teach the method of claim 8, wherein the domain name is formed at least in-part by prepending the server code as a hostname to at least a portion of the domain name (Chauhan: at least Col. 9 Lines 20-29; “each URL string is a combination of the protocol, such as "HTTP://", a host domain name, such as "www.cnn.com", and a directory path, such as 2004/Jan/1/sports”; note: “cnn” as hostname and “www.cnn.com” as domain name), the at least a portion of the domain name having been established by a server registrar (Chauhan: at least Col. 9 Lines 36-37; “learning engine 230 stores all URLs with the same host domain name in a trie structure”).

As to Claim 26, Aoshima, Chauhan, Biliris and Elg teach the device of claim 19, wherein the instructions upon execution, cause the processor to: form the domain name at least in-part by prepending the server code as a hostname to at least a portion of the domain name (Chauhan: at least Col. 9 Lines 20-29; “each URL string is a combination of the protocol, such as "HTTP://", a host domain name, such as "www.cnn.com", and a directory path, such as 2004/Jan/1/sports”; note: “cnn” as hostname and “www.cnn.com” as domain name), the at least a portion of the domain name having been established by a server registrar (Chauhan: at least Col. 9 Lines 36-37; “learning engine 230 stores all URLs with the same host domain name in a trie structure”). 

As to Claim 16, Aoshima, Chauhan, Biliris and Elg teach the method of claim 8, wherein the first section of the URL includes the server code that is prepended as a hostname to at least a portion of the domain name (Chauhan: at least Col. 9 Lines 20-29; “each URL string is a combination of the protocol, such as "HTTP://", a host domain name, such as "www.cnn.com", and a directory path, such as 2004/Jan/1/sports”; note: “cnn” as hostname and “www.cnn.com” as domain name), and the second section of the URL includes one or both of the server code or the interval code (Chauhan: at least Col. 9 Lines 16-18 & 20-25; “/2004/Jan/1/” or “/2003/Jan/” as interval codes; note: a month in a year as an interval of web content). 

As to Claim 27, Aoshima, Chauhan, Biliris and Elg teach the device of claim 19, wherein the first section of the URL includes the server code that is prepended as a hostname to at least a portion of the domain name (Chauhan: at least Col. 9 Lines 20-29; “each URL string is a combination of the protocol, such as "HTTP://", a host domain name, such as "www.cnn.com", and a directory path, such as 2004/Jan/1/sports”; note: “cnn” as hostname and “www.cnn.com” as domain name), and the second section of the URL includes one or both of the server code or the interval code (Chauhan: at least Col. 9 Lines 16-18 & 20-25; “/2004/Jan/1/” or “/2003/Jan/” as interval codes; note: a month in a year as an interval of web content). 

As to Claim 17, Aoshima, Chauhan, Biliris and Elg teach the method of claim 8, wherein the metadata includes information for acquisition of an additional content (Chauhan: at least Col. 5 Lines 14 & 39-45; “cookie is a piece of data given to a web browser running on client 110 by server 120. A session cookie is a cookie that is assigned to a user by server 120 on a per session basis and it is stored on client 110 only for the user session. Session cookies will typically store information in the form of a session identification and may contain related state information for the session”; Col. 5 Lines 53-55 further disclose “compare the returned cookie value with If the returned value is the same as the stored value, the message is allowed to pass”; note: metadata includes session information and related state information; URL requests that are allowed to pass would return additional content) or service associated with the multimedia content identified by the interval code. 

As to Claim 28, Aoshima, Chauhan, Biliris and Elg teach the device of claim 19, wherein the metadata includes information for acquisition of an additional content (Chauhan: at least Col. 5 Lines 14 & 39-45; “cookie is a piece of data given to a web browser running on client 110 by server 120. A session cookie is a cookie that is assigned to a user by server 120 on a per session basis and it is stored on client 110 only for the user session. Session cookies will typically store information in the form of a session identification and may contain related state information for the session”; Col. 5 Lines 53-55 further disclose “compare the returned cookie value with the stored value. If the returned value is the same as the stored value, the message is allowed to pass”; note: metadata includes session information and related state information; URL requests that are allowed to pass would return additional content) or service associated with the multimedia content identified by the interval code. 

As to Claim 18, Aoshima, Chauhan, Biliris and Elg teach the method of claim 8, wherein the domain name is formed at least in-part as a hostname, the hostname having been obtained by one or more DNS operations that include using the server code and a primary domain name to obtain the hostname (Biliris: at least ¶0002; “Servers/hosts are identified by domain names, e.g. "www.xyz.com", which are part of a loosely hierarchical naming scheme which are mapped into network IP addresses using the Domain Name Service (DNS)” and “Uniform Resource Locators (URLs), e.g. "http://www.xyz.com/dir/document.html" which identifies an HTML document, "document.html" on server "www.xyz.com" in directory "dir"”). 

Claims 12, 14, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0084294 by Aoshima et al. (“Aoshima”) in view of US Patent 7,774,834 by Chauhan et al. (“Chauhan”), and further in view of US PGPUB 2002/0078233 by Biliris et al. (“Biliris”), and further in view of US PGPUB 2003/0046428 by Elg et al. (“Elg”), and further in view of US Patent 7,343,397by Kochanski et al. (“Kochanski”).

As to Claim 12, Aoshima, Chauhan, Biliris and Elg teach the method of claim 11.
Aoshima, Chauhan, Biliris and Elg do not explicitly disclose, but Kochanski discloses wherein the lookup query (Kochanski: at least Col. 4 Lines 53-”) is triggered upon a determination that a memory component at the receiver device does not include an association between the server code and the IP address (Kochanski: at least Col. 5 Lines 60-67; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available), DNS cache 570 may be advantageously searched by module 520 for a forward mapping which contains the given IP address”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kochanski’s feature of wherein the lookup query (Kochanski: at least Col. 4 Lines 53-54) is triggered upon a determination that a memory component at the receiver device does not include an association between the server code and the IP address (Kochanski: at least Col. 5 Lines 60-67) with the method disclosed by Aoshima, Chauhan, Biliris and Elg.
The suggestion/motivation for doing so would have been to make an attempt to resolve an DNS lookup error (Kochanski: at least Col. 5 Lines 62-63; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available).
As to Claim 23, Aoshima, Chauhan, Biliris and Elg teach the device of claim 22.
Aoshima, Chauhan, Biliris and Elg do not explicitly disclose, but Kochanski discloses wherein the lookup query (Kochanski: at least Col. 4 Lines 53-54; “DNS reverse lookup module advantageously generates a domain name equivalence class for each IP address provided”) is triggered upon a determination that a memory component coupled to the device does not include an association between the server code and the IP address (Kochanski: at least Col. 5 Lines 60-67; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available), DNS cache 570 may be advantageously searched by module 520 for a forward mapping which contains the given IP address”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kochanski’s feature of wherein the lookup query (Kochanski: at least Col. 4 Lines 53-54; “DNS reverse lookup module advantageously generates a domain name equivalence class for each IP address provided”) is triggered upon a determination that a memory component coupled to the device does not include an association between the server code and the IP address (Kochanski: at least Col. 5 Lines 60-67) with the device disclosed by Aoshima, Chauhan, Biliris and Elg.
The suggestion/motivation for doing so would have been to make an attempt to resolve an DNS lookup error (Kochanski: at least Col. 5 Lines 62-63; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available).

As to Claim 14, Aoshima, Chauhan, Biliris and Elg teach the method of claim 11.
Aoshima, Chauhan, Biliris and Elg do not explicitly disclose, but Kochanski discloses wherein the lookup query is triggered upon: a determination that a memory component at the receiver device includes an association between the server code and a particular IP address, and a further determination that contact with the metadata server using the particular IP address cannot be established (Kochanski: at least Col. 5 Lines 60-67; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available), DNS cache 570 may be advantageously searched by module 520 for a forward mapping which contains the given IP address”; note: a particular IP can be any particular IP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kochanski’s feature of wherein the lookup query is triggered upon: a determination that a memory component at the receiver device includes an association between the server code and a particular IP address, and a further determination that contact with the metadata server using the particular IP address cannot be established (Kochanski: at least Col. 5 Lines 60-67) with the method disclosed by Aoshima, Chauhan, Biliris and Elg.
The suggestion/motivation for doing so would have been to make an attempt to resolve a DNS lookup error (Kochanski: at least Col. 5 Lines 62-63; “If ).

 As to Claim 25, Aoshima, Chauhan, Biliris and Elg teach the device of claim 22.
Aoshima, Chauhan, Biliris and Elg do not explicitly disclose, but Kochanski discloses wherein the lookup query is triggered upon: a determination that a memory component coupled to the device includes an association between the server code and a particular IP address, and a further determination that contact with the metadata server using the particular IP address cannot be established (Kochanski: at least Col. 5 Lines 60-67; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available), DNS cache 570 may be advantageously searched by module 520 for a forward mapping which contains the given IP address”; note: a particular IP can be any particular IP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kochanski’s feature of wherein the lookup query is triggered upon: a determination that a memory component coupled to the device includes an association between the server code and a particular IP address, and a further determination that contact with the metadata server using the particular IP address cannot be established (Kochanski: at least Col. 5 Lines 60-67) with the device disclosed by Aoshima, Chauhan, Biliris and Elg.
 resolve a DNS lookup error (Kochanski: at least Col. 5 Lines 62-63; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available).

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0084294 by Aoshima et al. (“Aoshima”) in view of US Patent 7,774,834 by Chauhan et al. (“Chauhan”), and further in view of US PGPUB 2002/0078233 by Biliris et al. (“Biliris”), and further in view of US PGPUB 2003/0046428 by Elg et al. (“Elg”), and further in view of US PGPUB 20020059622 by Grove et al. (“Grove”).

As to Claim 13, Aoshima, Chauhan, Biliris and Elg teach the method of claim 11.
Aoshima, Chauhan, Biliris and Elg do not explicitly disclose, but Grove discloses wherein the lookup query is triggered upon a determination that a memory component at the receiver device includes an association between the server code and the IP address that is out-of-date (Grove: at least ¶0010; “name-to-address resolution record”; also, "after the TTL of that record expires, the DNS server will "refresh" the information, by re-issuing an upstream query.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grove’s feature of wherein the lookup Grove: at least ¶0010) with the method disclosed by Aoshima, Chauhan, Biliris and Elg.
The suggestion/motivation for doing so would have been to perform lookup using fresh information upon expiration of old resolution records (Grove: at least ¶0010).

As to Claim 24, Aoshima, Chauhan, Biliris and Elg teach the device of claim 22.
Aoshima, Chauhan, Biliris and Elg do not explicitly disclose, but Grove discloses wherein the lookup query is triggered upon a determination that a memory component coupled to the device includes an association between the server code and the IP address that is out-of-date (Grove: at least ¶0010; “name-to-address resolution record”; also, "after the TTL of that record expires, the DNS server will "refresh" the information, by re-issuing an upstream query.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grove’s feature of wherein the lookup query is triggered upon a determination that a memory component coupled to the device includes an association between the server code and the IP address that is out-of-date (Grove: at least ¶0010) with the device disclosed by Aoshima, Chauhan, Biliris and Elg.
Grove: at least ¶0010).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, AU 2168                                                                                                                                                                                                    
21 November 2021



/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168